Case 1:19-cr-00059-LO Document 168-6 Filed 11/23/20 Page 1 of 2 PagelD# 1362

_ CERTIFICATE OF AUTHENTICITY OF RECORDS
GENERATED BY AN ELECTRONIC PROCESS OR SYSTEM PURSUANT TO
FEDERAL RULES OF EVIDENCE 902(11) AND 902(13)

I, Stanley K. Robinson, declare:

Le 1 am employed by the National Geospatial-Intelligence Agency (NGA), which is
headquartered in Springfield, Virginia. My title is Chief of Investigations for NGA’s Counter
Insider Threat Office, and J am authorized to submit this declaration on behalf of the NGA.

Be The NGA has produced to the Federal Bureau of Investigation and the U.S.
Attorney’s Office for the Eastern District of Virginia (USAO-EDVA) true and correct copies of
the following original records that were in the custody of the NGA:

a. Daniel Hale’s physical access badge records, which J initialed on July 11, 2019,
and to which the USAO-EDVA added Bates Nos. US-40002 to 40097;

b. A one-page personal profile record for Daniel Hale, which I initialed on
November 10, 2020, and ‘to which the USAO-EDVA added Bates No. 40000;

C. Daniel Hale’s log-in and lock screen records for his user profile on the NGA’s
GOLD and TITANIUM computer networks, which I initialed on November 10,
2020, and to which the USAO-EDVA added Bates Nos. 20187A to 20273A;

d. A one-page document listing the dates, times, file names, and number of pages for
documents printed via Daniel Hale’s user profile on NGA’s TITANIUM
computer network, which I initialed on November 10, 2020, and to which the
USAO-EDVA added Bates No. 40001; and

€. 18 print outs of the binary files generated as a result of Daniel Hale’s user profile
printing documents on NGA’s TITANIUM computer network, which I initialed
on October 15, 2020, arid to which the FBI added Bates Numbering to all of those
files, a subset of which is: DP021-032; DP043-044; DP046A, 048-059, 062-063;
DP065-103, 105-108; DP132; DP138; DP140, 142; DP153-155; DP157-173;
DP179-180; DP182-282, 284-296, 298-348, 350; DP442; DP444; DP446-448;
DP451; DP453; DP 455-456; DP478-513;

f. 33 PDFs of binary files described above in 2(e) that were created by opening the
binary files in a software application called O&K and a software application
called Ghost PCL, which were burned to a CD on October 19, 2020, and initialed
by me on November 10, 2020, and which were printed by the USAO-EDVA and
Bates stamped to include the following subset of Bates Numbers: OK034-042;

     
   

GOVERNMENT
EXHIBIT

420

 
Case 1:19-cr-00059-LO Document 168-6 Filed 11/23/20 Page 2 of 2 PagelD# 1363

a

OK020-021; OK123, 125-135; OK001; OK023; OK053-055; OK136-149;
OK156-157; OK002; OK003; OK062-064; OK022; OK052; OK168; OK069-
089; GPCL355-366; GPCL278-279; GPCL469, 471-482, 485-486; GPCL280-
318, 320-323; GPCL393; GPCL001; GPCL342, 344; GPCL376-378; GPCL487-
503; GPCL511-512; GPCL091-191, 193-205, 207-257, 259; GPCL260;
GPCL261; GPCL385-387; GPCL341; GPCL375; GPCL523-524; and GPCL398-
433.

I am qualified to authenticate the records set forth above because I am familiar

with how these records were created, managed, stored, and retrieved. J further state that:

a.

4.

NGA’s information technology systems record the aforementioned data
automatically at or near the time the occurrence of an applicable act, event, or
condition, and this data is kept in the course of the NGA’s regularly conducted
activity, and was made as a regular practice of NGA;

Such records were generated by the NGA’s electronic process or system that
produces an accurate result; to wit, (i) the records were copied from electronic
device(s), storage medium(s), or file(s) in the custody of the NGA in a manner to
ensure that they are true copies of the original records; and (ii) NGA’s electronic
process or system is regularly verified by the NGA, and at all times pertinent to
the records certified here the electronic process or system functioned properly and
normally.

I further state that this declaration is intended to satisfy Rule 902(11) and 902(13)

of the Federal Rules of Evidence.

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct, pursuant to 28 U.S.C. § 1746.

17 Ad Zoz0 Cardy K— edbnsr

Date

Stanley K. Robinson

 
